Citation Nr: 1029750	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  10-24 637 	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 2005 Board decision denying an initial evaluation in 
excess of 50 percent for dysthymic disorder for the period from 
September 13, 1996, through August 24, 1996.

2.  Whether there was CUE in a September 2005 Board decision 
denying a total rating based on individual unemployability due to 
service-connected disability, prior to August 25, 2000.

(The issues of entitlement to an initial evaluation in excess of 
50 percent for dysthymic disorder for the period from September 
13, 1996, through August 24, 2000, and entitlement to a total 
rating based on individual unemployability due to service-
connected disability prior to August 25, 2000, will be considered 
in a separate decision.)




REPRESENTATION

Moving party represented by:  Jewish War Veterans of the United 
States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 
1986.  

This matter is before the Board as an original action based on an 
allegation of  CUE in a September 2005 Board decision that denied 
entitlement to an initial rating in excess of 50 percent for 
dysthymic disorder from September 13, 1996, through August 24, 
2000, and also denied entitlement to TDIU prior to August 25, 
2000.

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 
1985 to December 1986.

2.  The moving party failed to adequately set forth the alleged 
CUE, or errors, of fact or law in the September 2005 Board 
decision, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for the 
alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

While the moving party has not been provided a notice letter with 
regard to this issue, the United States Court of Appeals for 
Veterans Claims has directed that the Veterans Claims Assistance 
Act of 2000 (VCAA) does not apply to claims of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).  


Analysis 

A Board decision is subject to revision on the grounds of clear 
and unmistakable error and must be reversed or revised if 
evidence establishes such error.  See 38 U.S.C.A. § 7111(a) (West 
2002).  

According to the regulations, clear and unmistakable error is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

Generally, clear and unmistakable error is presented when either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  A review for clear 
and unmistakable error in a prior Board decision must be based on 
the record and the law that existed when the decision was made.  
See 38 C.F.R. § 20.1403(a), (b).  

The regulations further provide that to warrant revision of a 
Board decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made; if it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not clear and unmistakable error 
include the following: (1) changed diagnosis.  A new diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) duty to assist.  The Secretary's failure to fulfill 
the duty to assist under 38 U.S.C.A. § 5107(a); and, (3) 
evaluation of evidence.  A disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  See 
38 C.F.R. § 20.1403(e).  

The motion must set forth clearly and specifically the alleged 
CUE, or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or failure 
to give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the requirement 
of the previous sentence.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to filing under this subpart.  38 C.F.R. § 
20.1404(b).

In its September 22, 2005, decision, the Board determined that 
the evidence of record did not support an initial evaluation in 
excess of 50 percent for dysthymic disorder for the period from 
September 13, 1996, through August 24, 2000.  Specifically, the 
Board found that, prior to August 25, 2000, the Veteran's 
dysthymic disorder did not result in severe impairment, nor did 
it cause her to experience occupational and social impairment 
with deficiencies in most areas.  In addition, the Board found 
that the evidence did not support a total rating based on 
individual unemployability due to service-connected disability 
prior to August 25, 2000.  The Board determined that her 
service-connected disabilities were not of such nature and 
severity as to prevent the Veteran from securing or following a 
substantially gainful occupation prior to August 25, 2000.

In her March 2010 testimony before the undersigned, which the 
Board has construed as a motion for CUE, the moving party 
asserts she was unemployed prior to the time she filed her claim 
in 1996.  In various statements, she argues that, contrary to 
the Board's conclusion, she experienced suicidal ideation and 
refers to the findings of VA outpatient treatment clinic visits 
in 1996 and 1999.  She also refers to lay statements that reveal 
she experienced difficulty with her personal hygiene.  Finally, 
she states Social Security Administration (SSA) records showed 
she had been dysfunctional, both from a social and employment 
standpoint prior to 1997.  

The Board has carefully reviewed the moving party's CUE motion 
of March 2010 and other relevant contentions as to CUE.  
However, such statements contain no more than general assertions 
of CUE with respect to the Board's decision of September 22, 
2005.  In this regard, the moving party's arguments essentially 
amount to a disagreement as to how evidence in the file was 
weighed.  Moreover, while she emphasizes that her requests to 
obtain her SSA records were ignored until a Board remand in 
2004, they were a part of the file at the time of the ultimate 
denial in 2005.  

No other basis for CUE has been set forth by the moving party.  
The Board must emphasize that in a CUE motion, it is incumbent 
upon the moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or the failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).

Because the Board finds that the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. § 20.1404(b) 
(2008), the motion is dismissed without prejudice.


ORDER

The motion of CUE is dismissed without prejudice to refiling.




	                       
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on 
that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) 
(2009) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2009).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

